Dear Mr. Cassidy:
You advise this office that the Jefferson Davis School Board owns the buildings comprising the Fenton Elementary School. On behalf of the school board, you ask if the school board can legally name the Fenton Elementary gymnasium after Mr. Richard McNabb, a former educator and high school coach, who currently serves as a school board member.
There are limitations on the naming of public buildings owned by political subdivisions such as the school board. La.R.S. 42:267(A) provides:
  A. Except as authorized or provided by law, no public building, public bridge, public park, public fish or game preserve, or public wildlife refuge owned by the state or by any political subdivision of the state or by any institution receiving its support in whole or in part from the state be named in honor or of any living person.
The statute prohibits the naming of any public building which is built, constructed, and maintained, in whole or part, with public funds in honor of any living person. However, this office has previously determined that a portion of a building may be named in honor of a living person without violating former La.R.S. 14:136, now La.R.S.42:267. See La. Atty. Gen. Op. 00-66 (a wing of the Baton Rouge Planetarium may be named in honor of a living person) and La. Atty. Gen. Op. 86-814 (a library within a school building may be named for a living person).
The Fenton gymnasium is part of a complex of interconnected buildings. The situation contemplated by your question does not propose naming a portion *Page 2 
of a building after a living person, but instead proposes to name a portion of a complex comprised of buildings after a living person. The situation is the very one the statute is designed to prevent, and to interpret such an exception to the prohibition would circumvent the intent of the legislation. See La. Atty. Gen. Op. 02-260 (advising the Mayor of Monroe that a building located within a city complex comprised of buildings which are interconnected by enclosed walls and walkways could not be named after a living person).
Of further relevance here are La. Atty. Gen. Ops. 96-394 and 87-188. In both opinions, this office advised the Washington Parish School Board that the Franklinton Primary School auditorium could not be named for a former principal, a living person. The school auditorium was not a portion of a school building, but instead was a separate building located within a complex, and subject to the limitation of La.R.S.42:267.
An exemption from the limitation of La.R.S. 42:267 exists regarding the naming of an existing athletic facility at a high school. La.R.S.17:85 provides:
  Naming of athletic facility by school boards
  Notwithstanding R.S. 42:267 or any other law to the contrary, a parish school board may name an existing athletic facility at a high school within its jurisdiction in honor of a living person. A school board may establish criteria that it will apply in naming an athletic facility in honor or a living person, but such criteria are not a prerequisite for the exercise of the authority granted by this Section.
However, La.R.S. 17:85 pertains only to a high school and does not exempt an elementary school from the application of La.R.S. 42:267(A). Thus, we conclude the Jefferson Davis School Board may not name the Fenton Elementory School gymnasium after Mr. McNabb, as the law prohibits the naming of a public building after a living person.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY:__________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg